FILED
                                                                                            JAN - 6 2010
                             UNITED STATES DISTRICT COURT                             Clerk, U.S. District and
                             FOR THE DISTRICT OF COLUMBIA                               Bankruptcy Courts



Derian Douglas Hickman,                        )
                                               )
               Plaintiff,                      )
                                               )
       v.                                      )       Civil Action No.           10 U012
                                               )
Derian Douglas Hickman Archives, et al.,       )
                                               )
               Defendants.                     )


                                  MEMORANDUM OPINION

        This matter comes before the court on review of plaintiffs application to proceed in

forma pauperis and pro se civil complaint. The court will grant the application, and dismiss the

complaint.

       The Court has reviewed plaintiffs complaint, keeping in mind that complaints filed by

pro se litigants are held to less stringent standards than those applied to formal pleadings drafted

by lawyers. See Haines v. Kerner, 404 U.S. 519,520 (1972). Evenpro se litigants, however,

must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch, 656 F. Supp. 237, 239

(D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requin~s that a complaint

contain a short and plain statement of the grounds upon which the court's jurisdiction depends, a

short and plain statement of the claim showing that the pleader is entitled to relief, and a demand

for judgment for the relief the pleader seeks. Fed. R. Civ. P. 8(a). The purpose ofthe minimum

standard of Rule 8 is to give fair notice to the defendants of the claim being asserted, sufficient to

prepare a responsive answer, to prepare an adequate defense and to determine whether the

doctrine of res judicata applies. Brown v. Califano, 75 F.R.D. 497, 498 (D.D.C. 1977).
        Plaintiff demands "payment of any royalty payments for use of copyrights, trademarks,

[and] patents," an amount which "could exceed [$] 1 billion." CompI. at 1. As drafted, the

complaint fails to comply with Rule 8(a) because it fails to include a short and plain statement

showing that plaintiff is entitled to relief. For this reason, the complaint will be dismissed

without prejudice.

        Plaintiff has filed at least ten complaints this year, all of which have been dismissed in

screening because either the complaint is clearly frivolous and based on delusions or does not

meet the minimum standards required as set forth in Rule 8. The plaintiff is advised that ifhe

persists in filing such complaints, this Court may restrict his ability to proceed in forma pauperis.

        An Order consistent with this Memorandum 0 . .                    eparately.




                                                      United States District Judge



Date:   J1-1t 7/ tlJ